Citation Nr: 0300737	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  02-03 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for stomach ulcers.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2001 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  Although the RO did not frame the 
issue as one of whether the claim for service connection 
for "stomach ulcers" was reopened, both the April 2001 
rating decision and the November 2001 Statement of the 
Case explained that there had been a previous, final 
denial of that claim in 1970, and explained what evidence 
would support the claim for service connection.  The Board 
must consider first whether the previously denied claim 
has been reopened, regardless of the RO's decision in this 
regard. In Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), the United States Court of Appeals for the Federal 
Circuit held that 38 U.S.C.A. § 7104 means that the Board 
does not have jurisdiction to consider a claim which it 
previously adjudicated unless new and material evidence is 
presented, and before the Board may reopen such a claim, 
it must so find.  What the RO may have determined in this 
regard is irrelevant.  As the appellant has been informed 
of the prior final decision, and of the evidence needed to 
support the claim for service connection, the Board 
concludes that there is no prejudice to the appellant in 
considering first whether the claim has been reopened.  
Cf. Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when 
the Board addresses in its decision a question that had 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to 
submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby). 

The Board notes that, in the appeal to the Board, filed in 
April 2002, the appellant indicated that he did not want a 
hearing before the Board.  In indicating his preferred 
appeal hearing options on a form filed simultaneously, he 
indicated that he wanted a hearing before the Board in 
Washington, DC, but annotated this item to indicate that 
he wanted "Documents only" and that he could not 
personally appear.  The Board construes these documents 
together to indicate that the veteran does not want to 
appear at a hearing before the Board.  

The Board also notes that correspondence from the 
veteran's niece dated February 8, 2001 appears to raise 
claims seeking service connection for hearing loss, 
sinusitis/rhinitis, headaches, back pain, hemorrhoids, 
constipation, narcolepsy, and post traumatic stress 
disorder.  These issues are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of 
this appeal has been obtained.

2. Service connection for stomach ulcers was denied by the 
RO in a rating decision dated in January 1970 and that 
decision was not appealed.

3. Evidence submitted since the January 1970 rating 
decision is not so significant that it must be 
considered in order to fairly decide whether the veteran 
is entitled to service connection for stomach ulcers.


CONCLUSIONS OF LAW

1. The January 1970 RO rating decision is final.  38 U.S.C. 
§ 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1970); currently 38 U.S.C.A. § 7105(c) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2. New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for stomach ulcers and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.156(a) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been 
a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements. 

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 38 C.F.R. § 3.159(b) (2002); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).  

The April 2001 rating decision and the November 2001 
statement of the case (SOC), advised the veteran of the 
laws and regulations pertaining to service connection.  
These documents also informed the veteran that his claim 
had been previously denied in January 1970.  These 
documents informed the veteran of the evidence of record 
and explained the reasons and bases for denial.  The 
veteran was specifically informed that service connection 
was being denied for stomach ulcers because there was no 
medical evidence showing that the veteran's ulcers are 
linked to service or manifested within one year of service 
which was the same reason the claim was denied in 1970.  
The RO sent a letter dated in December 2000 that informed 
the veteran what evidence was still needed, specifically 
medical evidence establishing that his ulcers were linked 
to service or manifested shortly after leaving service.  
The veteran was told that he must identify treatment 
providers, providing their addresses and appropriate 
authorizations.  The RO obtained the veteran's service 
medical records and private treatment records from Drs. 
Johnson and Duval, private treatment records from Jackson-
Madison County General Hospital, a statement from Dr. Myhr 
and statements from the veteran's niece.  The veteran has 
not indicated any other available records.

Accordingly, the Board finds that VA has satisfied its 
duty to notify and to assist and that under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

II. New and material evidence to reopen a claim of service 
connection for stomach ulcers

Entitlement to service connection for stomach ulcers was 
denied by the RO in a rating decision in January 1970. 
This decision was not appealed and is final. 38 U.S.C. 
§ 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1970); currently 38 U.S.C.A. § 7105(c) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  
Service connection was denied because there was no medical 
evidence showing a link between the veteran's ulcers and 
his military service.  The evidence at the time indicated 
that the veteran suffered from ulcers, but the RO 
determined that there was insufficient evidence showing 
that they were related to service or had manifested within 
one year of service.

Prior, unappealed rating decisions may not be reopened 
absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A 
§ 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002).  
"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in conjunction with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2002).  When determining 
whether the claim should be reopened, the credibility of 
the newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1991).

The Board acknowledges that the regulation regarding new 
and material evidence has been amended.  38 C.F.R. 
§ 3.156(a) (2002).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's 
request to reopen his claim of entitlement to service 
connection for stomach ulcers was filed prior to August 
29, 2001.  Therefore, the amended regulation does not 
apply.

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim 
as in this case dealing with a claim for service 
connection.  Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified 
bases for the final disallowance that must be considered 
in determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the 
merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Evidence submitted since the January 1970 rating decision 
consists of statements from the veteran's niece, treatment 
notes and records from Dr. Johnson and Dr. Duval, 
treatment records from Jackson-Madison County General 
Hospital, and a statement from Dr. Myhr.  For the purposes 
of reopening the claim, the Board is to presume the 
credibility of all new evidence submitted.  The Board 
notes that the veteran has also submitted a statement from 
Dr. Steadman dated in August 1969.  This evidence is not 
considered new since it was considered by the RO in its 
1970 decision.  Therefore, this statement from Dr. 
Steadman cannot form the basis to reopen the veteran's 
claim.  The Board notes that the veteran has not raised a 
claim of clear and unmistakable error (CUE) with regard to 
the January 1970 rating decision.

None of the new evidence tends to establish the essential 
element that was a specified basis for denial of the 
veteran's claim previously; that is the lack of evidence 
showing that there is a link between the veteran's service 
and his stomach ulcers.  The treatment notes from Dr. 
Johnson and Dr. Duval do indicate that he has been treated 
for ulcers or another gastric disorder but there is no 
etiology noted and no link to service suggested.  The 
treatment notes from Jackson-Madison County General 
Hospital are dated from 1964 to 1998 and suggest that the 
veteran was first treated for ulcers at the hospital in 
1959.  This does not suggest any link to the veteran's 
service which ended in 1946.  The statement from Dr. Myhr 
dated  in December 1982 indicates that he first treated 
the veteran for ulcer in 1955.  This portion of his 
statement is essentially similar to his statement of 
December 8, 1969, and is, therefore, not new.  To the 
extent that Dr. Myhr's 1982 statement is new, it is not 
material, as it does not suggest that the veteran's ulcers 
are related to service or that they first manifested 
shortly after service.  Lastly, the new evidence consists 
of statements from the veteran's niece in which she states 
her opinion and the veteran's opinion that his stomach 
ulcers are related to service.

The evidence is deemed credible -- including the 
statements of the veteran and his niece regarding their 
belief that he has a current disability linked to service 
-- but neither the veteran nor his niece are medical 
professionals, and while they are competent to describe 
symptoms, as laypersons they is not competent to testify 
to a medical diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence from the 
hospital, from Dr. Johnson, Dr. Duval, and Dr. Myhr does 
not indicate any link between the veteran's service and 
his stomach ulcers.  Though the veteran has been asked to 
submit evidence showing a link to service in order to 
reopen his claim, he has been unable to do so.  Material 
evidence is evidence that "tends to prove the merits of 
the claim as to each essential element that was a 
specified basis for the last final disallowance of the 
claim."  See, Evans v. Brown, 9 Vet. App. at 284 (1996).  
The specified basis for the last disallowance of the 
appellant's claim was that the evidence did not show any 
link between his service and his stomach ulcers.  Since 
the new evidence does not show any such link, the claim 
for service connection for stomach ulcers cannot be 
reopened.


ORDER

New and material evidence has not been submitted to reopen 
a claim of entitlement to service connection for stomach 
ulcers, and the claim is not reopened.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

